Citation Nr: 0126976	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  98-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
fractured left clavicle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a fractured right fifth metacarpal.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in September 1997 and September 1998.

The Board is aware that the lay statement representing the 
veteran's Substantive Appeal on the issue of entitlement to 
TDIU was received by the RO on December 3, 1999, more than 
one year following notification of the September 1998 rating 
decision and the issuance of the May 1999 Supplemental 
Statement of the Case first addressing this issue.  However, 
in August 1999, the veteran submitted additional relevant 
evidence to the RO, which, in turn, issued a Supplemental 
Statement of the Case on October 19, 1999.  As the veteran 
submitted additional relevant evidence within one year of the 
mailing of the appealed determination and also submitted a 
Substantive Appeal within 60 days of the subsequent 
Supplemental Statement of the Case, this appeal is deemed 
timely under the newly enacted revisions to 38 C.F.R. 
§ 20.302(b)(2).  See 66 Fed. Reg. 50318-50319 (Oct. 3, 2001).  
The Board observes that these revisions were made effective 
as of February 11, 1997.




REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, particularly in light of the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This duty includes both 
obtaining records of relevant medical treatment to which a 
reference has been made, as well as conducting a 
contemporaneous VA examination if necessary to render a 
decision on the veteran's claims.  38 U.S.C.A. § 5103A (West 
Supp. 2001). 

In this case, the Board acknowledges that the veteran 
underwent VA examinations in conjunction with his claims in 
January 1997 and November 1998.  However, as these 
examinations are now more than three years old, the Board 
finds that a more contemporaneous examination is needed so 
that a decision on the veteran's claims is not based on 
outdated evidence.  See 38 C.F.R. § 3.327(a) (2001); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board also observes that, during his September 2001 VA 
Video Conference hearing, the veteran reported recent 
treatment at the Chicago West Side VA Medical Center (VAMC) 
and at two private facilities, St. Mary's Hospital in 
Abingdon, Illinois and Riverside Hospital (location 
unspecified).  Medical records from these facilities should 
be obtained and added to the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he complete signed release 
forms for St. Mary's Hospital and 
Riverside Hospital, with complete address 
information so that medical records can 
be obtained from those facilities.  The 
RO should then request all medical 
records of the veteran from those private 
facilities and also request medical 
records from the Chicago West Side VAMC 
that are dated since October 1999 (the 
date of the most recently obtained 
records from that facility).  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examineror examiners, to 
determine the etiology, nature, and 
extent of his service-connected duodenal 
ulcer, left clavicle disorder, and right 
fifth metacarpal disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, specifically to 
include range of motion testing for the 
joints at issue.  The examiner should 
provide information as to whether the 
veteran's service-connected left clavicle 
and right fifth metacarpal disorders are 
productive of painful motion or 
functional loss due to pain, and a full 
description of the manifestations of the 
veteran's duodenal ulcer should also be 
set forth.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that these three service-connected 
disorders, in and of themselves, are of 
sufficient severity to render the veteran 
unable to obtain and follow a 
substantially gainful occupation.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
a duodenal ulcer, residuals of a left 
clavicle fracture, and residuals of a 
right fifth metacarpal fracture; and 
entitlement to TDIU.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


